IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JEREMY PINSON, Civil No. 3:16-cv-1232
Plaintiff : (Judge Mariani)
'
UNITED STATES OF AMERICA, ef al.,
Defendants
MEMORANDUM
l. Background
Plaintiff Jeremy Pinson (“Plaintiff’), a federal inmate who is currently housed at the
United States Penitentiary in Tucson, Arizona, initiated this action pursuant to Bivens, 28
U.S.C. § 1331, and the Federal Tort Claims Act (“FTCA”). The matter is proceeding via a
second amended complaint. (Doc. 51). Presently pending before the Court is Plaintiff's
motion to appoint counsel. (Doc. 73). For the following reasons, the motion will be denied
without prejudice.
ll. Discussion
Although prisoners have no constitutional or statutory right to appointment of counsel
in a civil case, the Court has discretion “to request an attorney to represent any person
unable to afford counsel.” 28 U.S.C. § 1915(e)(1); Parham v. Johnson, 126 F.3d 454, 456-
57 (3d Cir. 1997); Montgomery v. Pinchak, 294 F.3d 492, 499 (3d Cir. 2002); Tabron v.

Grace, 6 F.3d 147, 153 (3d Cir. 1993). The United States Court of Appeals for the Third
Circuit has stated that the appointment of counsel for an indigent litigant should be made
when circumstances indicate “the likelihood of substantial prejudice to him resulting, for
example, from his probable inability without such assistance to present the facts and legal
issues to the court in a complex but arguably meritorious case.” Smith-Bey v. Petsock, 741
F.2d 22, 26 (3d Cir. 1984).

The initial determination to be made by the Court in evaluating the expenditure of the
“precious commodity” of volunteer counsel is whether the case has some arguable merit in
fact or law. Montgomery, 294 F.3d at 499. Ifa plaintiff overcomes this threshold hurdle,
other factors to be examined are:

(1) the plaintiff's ability to present his or her own case;

(2) the difficulty of the particular legal issues;

(3) the degree to which factual investigation will be necessary and the

ability of the plaintiff to pursue investigation;

(4) the plaintiffs capacity to retain counsel on his or her own behalf;

(5) the extent to which the case is likely to turn on credibility

determinations; and

(6) whether the case will require testimony from expert witnesses.

Id. (citing Tabron, 6 F.3d at 155-57). The Third Circuit Court of Appeals added two other
factors to be taken into consideration: (1) the court’s willingness to aid the indigent party in
presenting his or her own case; and (2) the available supply of lawyers willing to accept
section 1915(e) requests within the relevant geographic area. See Gordon v. Gonzalez,
232 Fed. Appx. 153 (3d Cir. 2007).

Assuming that Plaintiff's claims have an arguable basis in law and fact, he fails to set

2
forth any special circumstances warranting the appointment of counsel. See Tabron, 6 F.3d
at 155-56. Plaintiff bases his motion on the limited access to the prison law library. (Doc.
74). However, in his pleadings, Plaintiff demonstrates the ability to properly and forcefully
prosecute his claims. Despite Plaintiff's incarceration, investigation of the facts is not

beyond his capabilities and he is familiar with the facts of his case. Moreover, the Court
notes that it does not have a large group of attorneys who would represent this action ina
pro bono capacity.

Based on the foregoing, it does not appear that Plaintiff will suffer prejudice if forced
to prosecute this case on his own. The Court's duty to construe pro se pleadings liberally,
Haines v. Kerner, 404 U.S. 519 (1972), Riley v. Jeffes, 777 F.2d 143, 147-48 (3d Cir. 1985),
coupled with Plaintiffs apparent ability to litigate this action, militate against the appointment
of counsel. Accordingly, the motion for appointment of counsel will be denied, however said
denial will be without prejudice. As the Court in Tabron stated,

[A]ppointment of counsel under § 1915(d) may be made at any point in the

litigation and may be made by the district court sua sponte ... even if it does

not appear until trial (or immediately before trial) that an indigent litigant is not

capable of trying his or her case, the district court should consider

appointment of counsel at that point.

Tabron, 6 F.3d at 156-57. Therefore, in the event that future proceedings demonstrate the

need for counsel, the matter may be reconsidered either sua sponte or upon motion of

Plaintiff.
A separate Order shall issue.

     

Date: August 24, 2019
Robert D>Wtariani
United States District Judge
